DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 11/19/2021. 
Claims 1-21 are currently pending and examined below. 

Double Patenting
The Examiner acknowledges the approved Terminal Disclaimer filed on 11/19/2021. Accordingly, the Double Patenting rejection is overcome. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art disclose or render obvious the claims as currently presented. 
The closest prior art found to date are the following: 
Zaretsky et al. (US 2015/0025980 A1) discloses the concept of plotting average ads per visit. 
Alexx Cass, “The Real Impact of Auto-Refresh Page Inflation”, available on January 19, 2010, retrieving from http://digitalministry.com/AU/articles/993/The+Real+Impact+of+Auto+Refresh+Page+Infl
Benjamin Edelman, “The Dark Underbelly of Online Advertising”, available on November 17, 2009, retrieved from http://hbr.org/2009/11/dark-underbelly-of-online-ads.html, disclose the concept of auto-refresh advertisements and its impacts (CITED IN IDS).  
Wee et al. (US 2008/0126159 A1) discloses the concept of determining the generation of non-relevant traffic using at least one of an exposure pattern and a click pattern. 
Powers-Boyle et al. (US Patent No. 8,069,267 B2) discloses the concept of setting rules for refreshing advertisements. 
Ganz et al. (US 2012/0208624 A1) discloses the concept of advertisements that are automatically refreshed. 
Pullur et al. (US 2010/0268584 A1) discloses the concept of advertisements that are automatically refreshed. 
The claims are also patent-eligible under 35 U.S.C. § 101 because looking at the limitations as an ordered combination, the claim provides a technical solution to a technical problem. The claims are necessary rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks similar to the patent-eligible claims in DDR. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681